DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 12/30/2020. In the current amendments, claims 7 and 18 were previously canceled and claims 1, 3-6, 11-12, 14-17, and 22 are amended. Claims 1-6, 8-17, and 19-22 are pending and have been examined.
In response to amendments and remarks filed on 12/30/2020, the 35 U.S.C. 112(b) rejection and the 35 U.S.C.103 rejection to claims 1-6, 8-17, and 19-22 made in the previous Office Action have been withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
According to MPEP 609.04(a):
“In addition to the list of information, each information disclosure statement must also include a legible copy of:
(A) Each foreign patent; 
(B) Each publication or that portion which caused it to be listed , other than U.S. patents and U.S. patent application publications unless required by the Office; 
(C) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawings of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. See Waiver of the 
(D) All other information or that portion which caused it to be listed” (emphasis added).

The following foreign patent documents referenced in the IDS submitted on 11/18/2020 have not been considered because legible copies of the documents were not submitted:
JP 2004158008
JP 2014219943
JP 4393586

Allowable Subject Matter
Claims 1-6, 8-17, and 19-22 are allowed. These claims are renumbered as claims 1-20 upon allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is directed to a method for searching material having a targeted physical property using a high-throughput screening. None of the prior arts, either alone or in combination, teaches the following limitations:
...wherein the performing the learning on the material model comprises: modeling the material model based upon first structure information, which is information on a structure of the known material, first physical property information, which is information on a physical property of the known material, information on a potential factor, and a learning parameter, wherein the learning parameter comprises at least one of a default value parameter on the structure of the known material, a default value parameter on a physical property of the known material, a default value parameter of the potential factor, a relationship parameter between the structure of the known material and the potential factor, and a relationship parameter between the physical property of the known material and the potential factor, and wherein the 

Independent Claim 12 is directed to a device for searching a material as a device for searching an advance material having a targeted physical property using a high-throughput screening. None of the prior arts, either alone or in combination, teaches the following limitations:
...a material modeler which models the material model based on first structure information, which is information on a structure of the known material, first physical property information, which is information on a physical property of the known material, information on a potential factor, and a learning parameter, wherein the learning parameter comprises at least one of a default value parameter on the structure of the known material, a default value parameter on a physical property of the known material, a default value parameter of the potential factor, a relationship parameter between the structure of the known material and the potential factor, and a relationship parameter between the physical property of the known material and the potential factor, and wherein the material modeler determines a probability function of the material model from an energy function based on the first structure information, the first physical property information, and the learning parameter, and generates second structure information, which is information on a structure of the material, having the targeted physical property, and second physical property information, which is information on a physical property of the material having targeted physical property, based on the probability function of the material model.




Levinson et al. (US 2005/0089923 A9) teaches planning and assessing the results of high-throughput solid form screening and high-throughput formulation screening.
Shim et al. (“Computational ligand-based rational design: Role of conformational sampling and force fields in model development”) teaches empirical energy functions and conformational sampling methods for computational ligand-based rational design.
Murrell et al. (“Chemically Aware Model Builder (camb): an R package for property and bioactivity modelling of small molecules”) teaches the R package camb: Chemically Aware Model Builder, which enables the generation of predictive models.
Ashrafuzzaman et al. (US 9,529,006 B1) teaches direct detection of lipid binding agents in membrane.
Jacobs (US 8,244,504 B1) teaches analyzing the thermodynamic and mechanical properties of a molecule or collection of molecules within a chemical environment under given thermodynamic conditions.
Hautier et al. (“Data Mined Ionic Substitutions for the Discovery of New Compounds”) teaches new compound discovery process through ionic substitutions. [cited but not relied upon]

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims 1 and 12, which includes the features recited above. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125